/Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary
This is a Final Office action based on the 16/045537 application response filed on 05/27/2022.
Claims 1-8 & 13-19 are pending and have been fully considered.

Claim Rejections - 35 USC § 103
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

1. Claims 1-8, & 13-19 are rejected under 35 U.S.C. 103(a) as being obvious over SUNDBERG in US 20110104688 in view of CHUNG in “A hybrid microfluidic-vacuum device for direct interfacing with conventional cell culture methods”.
	With respect to Claims 1, 5 & 13, 16, SUNDBERG et al. teach of microfluidic flow cell having a body with a fluid transport channel disposed therein, the fluid transport channel having a proximal end and a distal end defining a fluid flow path, a fluid inlet port disposed at the proximal end of the fluid transport channel at a central portion of the body and an outlet port disposed at the distal end of the fluid transport channel at an outer portion of the body, and a plurality sample wells disposed in the fluid transport channel substantially perpendicular to the fluid flow path in the fluid transport channel. The microfluidic flow cell may have hundreds or thousands of individual, sub-microliter sample wells. The microfluidic flow cell can be filled by applying a flowable liquid to the inlet port and spinning the flow cell to cause fluid to flow into fluid transport channel. The microfluidic flow cells described herein can be used in a variety of applications where small sample size and/or a large number of replicates are desirable(abstract). More specifically, SUNDBERG et al. teach of in one embodiment, the present invention can include a microfluidic flow cell that includes a plurality of inlet ports (so the inlet comprising situated toward the center of the disc a plurality of outlet ports situated toward the outer edge of the disc, and a plurality of fluid transport channels for transporting a flowable fluid with each channel being connected to one inlet port and one outlet port (paragraph 0014).  SUNDBERG et al. do not state specifically that the inlets are open to the atmosphere, however state that the microfluidic flow cell can be filled by applying a flowable liquid to the inlet port (meaning one can apply a liquid to the inlet port- “open to atmosphere”) and spinning the flow cell to cause fluid to flow into fluid transport channel(abstract)—through broadest reasonable interpretation- this reads on what is instantly claimed (“at least one inlet” “open to the atmosphere”. SUNDBERG et al. also do not specifically teach that the outlet is connected directly to a pump.
	CHUNG et al. teach of versatile microfluidic device that can directly interface with conventional cell culture methods(Page 1, “conclusion). CHUNG et al. further teach of the device having multiple inlets(an inlet comprising multiple inlets)(Figure 1 A- the three round holes in middle are the inlets)). CHUNG et al. further teach that for fluid flow, a syringe pump connected to the outlet channel(Page 2, column 2, 2nd paragraph from bottom). It would have been obvious to one of ordinary skill in the art to connect a pump at the outlet to draw fluid through the device due to the advantage this offers in minimizing pressurizing the device and also due to advantage microfluidic/vacuum devices offer for reproducability(CHUNG, Page 2, column 2, 2nd paragraph from bottom and Page 2, column 1, 2nd paragraph from bottom). Further- fluid can pass through the devices separately or in combined in parallel.
	With respect to Claim 2, 14, CHUNG et al. teach of the inlet holes all being the same size and shape (Figure 1 A the circular regions in the middle).
	With respect to Claims 3-4, 15, SUNDBERG et al. teach of there being multiple inlets and they do not specify if they have the same size of shape (paragraph 0014). It would have been obvious for one of ordinary skill in the art however to change the shape of the inlets as it is obvious to one or change the shape of an inlet dependent dependent on what type of fluid/particle is analyzed in the device. See MPEP 2144.05 In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
	With respect to Claims 6-8, & 17-19 CHUNG et al. further teach that for fluid flow, a syringe pump connected to the outlet channel to pull liquid through(Page 2, column 2, 2nd paragraph from bottom).

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner would like to note that the “at least one open inlet hole located on an inlet side of the microfluidic device and open to the atmosphere, the inlet hole including a plurality of holes with diameters smaller in size than a diameter of the at least one inlet hole,” read through broadest reasonable interpretation can be that only one inlet hole is open to atmosphere.
	All claims remain rejected.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is (303)297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797